                                                                 ORDERED ACCORDINGLY.


                                                                  Dated: October 9, 2019


1

2
                                                                 _________________________________
3                                                                Brenda K. Martin, Bankruptcy Judge

4

5                        IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF ARIZONA
6

7          In re:                                     )   Chapter 7
                                                      )
8
           BANG, KEVIN A                              )   Case No. 2:16-14183-PHX BKM
9          BANG, PAMELA J                             )
                                                      )   ORDER FOR PAYMENT
10
                                                      )   OF UNCLAIMED FUNDS
11                  Debtor(s).                        )   TO THE U.S. BANKRUPTCY
                                                      )   COURT
12                                                    )
13

14                  Upon application of the Trustee and good cause appearing,
15
                    IT IS ORDERED that the Trustee pay over the amount of $9251.90 to the
16

17
           Clerk of the Court pursuant to Bankruptcy Rule 3010, and §347 of the Code.

18
                                    SIGNED AND DATED ABOVE
19

20

21

22

23

24

25

26

27

28




     Case 2:16-bk-14183-BKM       Doc 59 Filed 10/09/19 Entered 10/09/19 15:06:19          Desc
                                   Main Document    Page 1 of 1
